          Case 3:20-cv-01601-VC Document 43 Filed 02/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 NAZIR HAMID,
                                                   20-cv-01601-VC
                Plaintiff,

         v.                                        JUDGMENT

 METROPOLITAN LIFE INSURANCE
 COMPANY, et al.,
                Defendant.
       Judgment is entered in accordance with the order granting Hamid’s motion for judgment.
See Dkt. No. 42. Any motion for costs and attorneys’ fees is due within 14 days of entry of this
judgment. The Clerk of Court is directed to close the case.
       IT IS SO ORDERED.

Dated: February 5, 2021

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
